Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 1 of 7 PageID #: 4795



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                         NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

        RETZLAFF’S MOTION TO STRIKE VAN DYKE’S INCOMPETENT
           CONTROVERTING SUMMARY JUDGMENT EVIDENCE

         Retzlaff moves to strike incompetent evidence Van Dyke offers (Doc. 206-

   1 to 206-13) to controvert Retzlaff’s motion for summary judgment (Doc. 196).

                                  I. INTRODUCTION

         1.     Plaintiff Jason Van Dyke sued defendant Thomas Retzlaff for

   $100,000,000.00 for libel and other causes of action after Retzlaff filed an

   allegedly frivolous grievance against him with the State Bar of Texas.

         2.     The discovery period ended on June 23, 2020. (Doc. 117).

         3.     This case is set for trial during January 4-29, 2021. (Doc. 117).

         4.     Retzlaff’s motion for no-evidence summary judgment (Doc. 196) is

   pending. Van Dyke filed a response (Doc. 206), to which were appended Exhibits

   1-13 (Doc. 206-1 to 206-13) to controvert Retzlaff’s motion.

         5.     As shown in detail below, much of Van Dyke’s evidence is

   incompetent. Retzlaff moves to strike it.
Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 2 of 7 PageID #: 4796



                                         II. ARGUMENT & AUTHORITIES

              6.          A party asserting that a fact cannot be genuinely disputed must show

   that the adverse party cannot produce admissible evidence to support the fact.

   FED. R. CIV. P. 56(c)(1)(B). A party may object that the material cited to support

   a fact cannot be produced in admissible form. FED. R. CIV. P. 56(c)(2). The

   Court should strike summary-judgment evidence that is inadmissible,

   speculative, conclusory, improperly authenticated, or otherwise incompetent.

   Cooper-Schut v. Visteon Auto. Sys., 361 F.3d 421, 429 (7th Cir. 2004).

              7.          A declaration used to oppose a summary judgment motion must be

   made on personal knowledge, set out facts that would be admissible in evidence,

   and show that the affiant is competent to testify on the matters stated. FED. R.

   CIV. P. 56(c)(4). The object of Rule 56 “is not to replace conclusory allegations

   of the complaint with conclusory allegations of an affidavit.” Lujan v. National

   Wildlife Fed’n, 497 U.S. 871, 888 (1990). Bare allegations of fact, ultimate or

   conclusory facts, and legal conclusions are not sufficient. BellSouth Telecoms. v.

   W.R. Grace & Co., 77 F.3d 603, 615 (2nd Cir. 1996). Conclusory statements

   unsupported by evidence of record are insufficient to avoid summary judgment.

   Cooper-Schut, 361 F.3d at 429; TIG Ins. v. Sedgwick James, 276 F.3d 754, 759

   (5th Cir. 2002) (unsubstantiated assertions and legalistic argumentation are no

   substitute for facts showing genuine dispute of material fact). The Court should

   strike any portions of Van Dyke’s declaration that do not meet the standards of

   Rule 56(c)(4). Akin v. Q-L Invs., Inc., 959 F.2d 521, 530-31 (5th Cir. 1992).


   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   2
Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 3 of 7 PageID #: 4797



                                                  A. Van Dyke’s Exhibit 1

              8.          Van Dyke appends his declaration as Exhibit 1 (Doc. 206-1). The

   following portions of Van Dyke’s declaration are incompetent as summary

   judgment evidence. Retzlaff moves to strike them.

              (i)         Paragraph 5—Van Dyke has not been designated as an expert in this
                          case and is not competent to testify to his opinions about the identity
                          of authors of specific documents based on his claimed “familiarity”
                          with writing styles of different authors. These are not admissible
                          facts.

              (ii)        Paragraph 6—Van Dyke’s testimony to his legal conclusion that an
                          unspecified series of “applications for a protective order” filed by
                          Retzlaff against Van Dyke were “frivolous” is not an admissible
                          fact.

              (iii)       Paragraph 8—Van Dyke’s testimony to his conclusory opinions and
                          allegations about what Retzlaff allegedly “refused” to do and what
                          discovery responses were (or were not) “meaningful,” are not
                          admissible facts.

              (iv)        Paragraph 12—Van Dyke’s testimony to his legal conclusion that a
                          grievance filed by Retzlaff against Van Dyke was “frivolous” is not
                          an admissible fact.

              (v)         Paragraph 16—Van Dyke’s testimony to his conclusory legal
                          opinion that Retzlaff’s affidavit was “perjured” is not an admissible
                          fact.

              (vi)        Paragraph 18—Van Dyke’s testimony regarding statements by
                          nonparty witness Isaac Marquardt are inadmissible hearsay. Van
                          Dyke’s testimony regarding the substance or meaning of unproduced
                          e-mails are inadmissible hearsay within hearsay

              (vii)       Paragraph 19—Van Dyke’s testimony about what nonparty witness
                          Isaac Marquardt “had knowledge of” is not within Van Dyke’s own
                          personal knowledge. Van Dyke’s testimony about what Marquardt
                          allegedly told him is inadmissible hearsay. Van Dyke’s testimony
                          that Marquardt was “known” to unspecified persons who shared Van
                          Dyke’s office space, and what such unspecified persons would have
                          found “unusual,” are incompetent because what other people knew
                          or thought cannot be within Van Dyke’s own personal knowledge.

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence    3
Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 4 of 7 PageID #: 4798



                                                   B. Van Dyke’s Exhibit 4

              9.          Van Dyke appends as Exhibit 4 (Doc. 206-4) what purports to be a

   judgment in Cause No. 20-259-431; Retzlaff v. Van Dyke; in the 431st Texas State

   District Court. The document has not been authenticated by the testimony of any

   witness as required by FED. R. EVID. 901 and is not self-authenticating under

   FED. R. EVID. 902 (because there is no seal or file-stamp). The document has no

   probative value to any element of Van Dyke’s remaining claims for libel per se,

   business disparagement, tortious interference with prospective relations, or

   malicious criminal prosecution. Even if authenticated, the document should be

   stricken as irrelevant. FED. R. EVID. 401.

                                                  C. Van Dyke’s Exhibit 8

              10.         Van Dyke appends as Exhibit 8 (Doc. 206-8) several e-mails neither

   sent to, nor received by, Van Dyke.                                   The documents were not produced by

   Retzlaff and have not been authenticated by the testimony of any witness as

   required by FED. R. EVID. 901. The documents are not self-authenticating under

   FED. R. EVID. 902. The documents are inadmissible. Even if authenticated, out-

   of-court statements by nonparty witness Mike Shackleford in the e-mails are

   inadmissible hearsay. The documents should be stricken as hearsay.

                                                 D. Van Dyke’s Exhibit 13

              11.         Van Dyke appends as Exhibit 13 (Doc. 206-13) an affidavit signed

   by nonparty lay witness Isaac Lee Marquardt, Van Dyke’s former roommate. Van

   Dyke did not identify Marquardt as a person with knowledge of relevant facts in

   his Rule 26(a) disclosures served on April 12, 2018. Exhibit 1. Van Dyke has

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence              4
Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 5 of 7 PageID #: 4799



   never amended his disclosures to name Marquardt. The Court should strike the

   affidavit of this undisclosed witness and should not consider it for any purpose. If

   the Court does not strike the Marquardt affidavit, Retzlaff moves to strike the

   following incompetent portions of Marquardt’s affidavit:

              (i)         Paragraph 5—Marquardt is not competent to testify to his opinions
                          about Van Dyke’s subjective state of mind or to the causation of
                          what he conclusorily characterizes as “significant emotional
                          distress.” These are not admissible facts.

              (ii)        Paragraph 6—Van Dyke’s character is irrelevant to any issue in this
                          case. Marquardt’s testimony about Van Dyke’s being “good and
                          decent” and “trustworthy and honest almost to a fault” is
                          inadmissible. Marquardt is not competent to testify to Van Dyke’s
                          subjective state of mind or to the causation of what Marquardt
                          conclusorily characterizes as “significant emotional distress.” These
                          are not facts of which Marquardt is capable of having personal
                          knowledge.

              (iii)       Paragraph 7—Marquardt’s testimony that he “believes” Van Dyke is
                          “mentally stable” and that accusations that Van Dyke is a pedophile
                          are “completely untrue” is inadmissible. Marquardt’s subjective
                          belief is irrelevant and he is not competent to testify to Van Dyke’s
                          subjective state of mind. These are not facts of which Marquardt is
                          capable of having personal knowledge.

              (iv)        Paragraph 8—Marquardt’s cannot testify “with absolute certainty”
                          that Van Dyke is heterosexual. This is not a fact of which
                          Marquardt is capable of having personal knowledge.

              (v)         Paragraph 13—Marquardt’s testimony about what Van Dyke told
                          him is inadmissible hearsay.

              (vi)        Paragraph 14—Marquardt’s testimony about various things Van
                          Dyke told him is inadmissible hearsay.

              (vii)       Paragraph 16—Marquardt’s testimony about various things
                          plaintiff’s father, Daniel Van Dyke, told him is inadmissible hearsay.




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   5
Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 6 of 7 PageID #: 4800



                                                        III. CONCLUSION

              12.         For the various reasons specified above, several specific paragraphs

   of Van Dyke’s declaration (Exhibit 1) and Marquardt’s affidavit (Exhibit 13)

   offered to controvert Retzlaff’s amended motion for no-evidence summary

   judgment (Doc. 196) are incompetent testimony. Van Dyke’s Exhibits 4 and 8 are

   not properly authenticated, are inadmissible hearsay, or are irrelevant.

                                                             IV. PRAYER

              13.         Retzlaff prays that the Court sustain his objections to Van Dyke’s

   incompetent summary judgment evidence and strike the specified items. Retzlaff

   prays for such other and further relief, at law or in equity, as to which he shall

   show himself justly entitled.

   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   6
Case 4:18-cv-00247-ALM Document 209 Filed 08/25/20 Page 7 of 7 PageID #: 4801



                                       CERTIFICATE OF CONFERENCE

         I hereby certify that on August 25, 2020, I conferred with plaintiff pro se Jason
   Van Dyke, who advised he was OPPOSED to Retzlaff’s motion to strike Van Dyke’s
   incompetent summary judgment evidence.



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




                                            CERTIFICATE OF SERVICE

          I certify that on         8-25       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              P.O. Box 2618
              Decatur, Texas 76234
              Telephone: 940-305-9242
              jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   7
